NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Claims 1, 9, 16, and 20 have been amended. Claims 1-20 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Sam L. Williams (Reg. #68,071), on 12/29/2021.
The application has been amended as follows:
In the Claims:

	at least one processor; 
	a network interface; 
	a storage device coupled to at least one processor; and
	software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device to:
		determine that first information presented to a first customer service team in a first temporal duty shift is related to unsolved problems; 
		determine that second information presented to the first customer service team in the first temporal duty shift is related to solved problems;
		based on determining that the first information is related to unsolved problems, classify the first information as having a first priority;
		based on determining that the second information is related to solved problems, classify the second information as having a second priority that is lower than the first priority;
		store, in a first data store associated with the first customer service team, (i) the first information and first classification data indicating that the first information is classified as having the first priority and (ii) the second information and second classification data indicating that the second information is classified as having the second priority that is lower than the first priority;
		determine that a current temporal duty shift is transitioning from the first temporal duty shit to a second temporal duty shift;
		based on determining that the current temporal duty shift is transitioning from the first temporal duty shift to the second temporal duty shift, determine to synchronize (i) the first information and the first classification data stored in the first data store with a second data store associated with a second customer service team designated to receive responsibility in the second temporal duty shift and (ii) the second 
		in response to determining to synchronize (i) the first information and the first classification data stored in the first data store with the second data store and (ii) the second information and the second classification data stored in the first data store with the second data store and based on (i) classifying the first information as having the first priority and (ii) classifying the second information as having a second priority that is lower than the first priority:
			synchronize the first information and the first classification data stored in the first data store with the second data store using a first communication channel that consumes a first amount of computing resources; and
			after synchronizing the first information and the first classification data stored in the first data store with the second data store, synchronize the second information and the second classification data stored in the first data store with the second data store using a second communication channel that consumes a second amount of computing resources that is less than the first amount of computing resources.

2.	(Original) The network device of Claim 1, wherein the first and second data stores are geographically dispersed across different world time zones.

3.	(Previously Presented) The network device of Claim 1, wherein execution of the software instructions by the at least one processor further configures the network device to determine that the current temporal duty shift is transitioning from the first temporal duty shit to the second temporal duty shift based on determining that a remaining amount of time in the first temporal duty shift crosses a first predetermined threshold. 


	determine that a first unsolved problem is likely to remain unsolved before an end of the first temporal duty shift; and
	synchronize information related to the first unsolved problem and classification data of the first unsolved problem stored in the first data store with the second data store in response to determining that the first unsolved problem is likely to remain unsolved before the end of the first temporal duty shift. 

5.	(Previously Presented) The network device of Claim 1, wherein execution of the software instructions by the at least one processor further configures the network device to rank the unsolved problems and synchronize the first information and the first classification data in an order reflecting the ranking.

6.	(Previously Presented) The network device of Claim 1, wherein the first communication channel has higher transmission rates than the second communication channel.

7.	(Original) The network device of Claim 6, wherein the first communication channel has stronger security than the second communication channel.

8. 	(Original) The network device of Claim 1, wherein execution of the software instructions by the at least one processor further configures the network device to determine that a first solved problem is likely to recur during the second temporal duty shift and in response to the determination, classify information relating to the first solved problem as having the first priority. 


	determining that first information presented to a first customer service team in a first temporal duty shift is related to unsolved problems; 
	determining that second information presented to the first customer service team in the first temporal duty shift is related to solved problems;
	based on determining that the first information is related to unsolved problems, classifying the first information as having a first priority;
	based on determining that the second information is related to solved problems, classifying the second information as having a second priority that is lower than the first priority;
	storing, in a first data store associated with the first customer service team, (i) the first information and first classification data indicating that the first information is classified as having the first priority and (ii) the second information and second classification data indicating that the second information is classified as having the second priority that is locate than the first priority;
	determining that a current temporal duty shift is transitioning from the first temporal duty shit to a second temporal duty shift;
	based on determining that the current temporal duty shift is transitioning from the first temporal duty shift to the second temporal duty shift, determining to synchronize (i) the first information and the first classification data stored in the first data store with a second data store associated with a second customer service team designated to receive responsibility in the second temporal duty shift and (ii) the second information and the second classification data stored in the first data store with the second data store; and
	in response to determining to synchronize (i) the first information and the first classification data stored in the first data store with the second data store and (ii) the second information and the second classification data stored in the first data store with the second data store and based on (i) classifying the first information as having the first priority and (ii) classifying the second information as having a second priority:

		after synchronizing the first information and the first classification data stored in the first data store with the second data store, synchronizing the second information and the second classification data stored in the first data store with the second data store using a second communication channel that consumes a second amount of computing resources that is less than the first amount of computing resources.

10.	(Previously Presented) The method of Claim 9, wherein the first and second data stores are geographically dispersed across different world time zones.

11.	(Previously Presented) The method of Claim 9, comprising determining that the current temporal duty shift is transitioning from the first temporal duty shit to the second temporal duty shift based on determining that a remaining amount of time in the first temporal duty shift crosses a first predetermined threshold. 

12.	(Previously Presented) The method of Claim 9, comprising:
	determining that a first unsolved problem is likely to remain unsolved before an end of the first temporal duty shift; and 
	in response to the determination, synchronizing information relating to the first unsolved problem and classification data of the first unsolved problem stored in the first data store with the second data store associated with the second customer service team. 

13.	(Previously Presented) The method of Claim 9, comprising:
	ranking the unsolved problems; and 
	synchronizing the first information and the first classification data in an order reflecting the ranking.


	wherein the first communication channel has higher transmission rates than the second communication channel.

15. 	(Original) The method of Claim 9, comprising:
	determining that a first solved problem is likely to recur during the second temporal duty shift; and 
	in response to the determination, classifying information relating to the first solved problem as having the first priority. 

16.	(Currently Amended) One or more computer-readable storage media storing instructions that, when executed by one or more processors, cause the processors to perform acts comprising:
	determining that first information presented to a first customer service team in a first temporal duty shift is related to unsolved problems; 
	determining that second information presented to the first customer service team in the first temporal duty shift is related to solved problems;
	based on determining that the first information is related to unsolved problems, classifying the first information as having a first priority;
	based on determining that the second information is related to solved problems, classifying the second information as having a second priority that is lower than the first priority;
	storing, in a first data store associated with the first customer service team, (i) the first information and first classification data indicating that the first information is classified as having the first priority and (ii) the second information and second classification data indicating that the second information is classified as having the second priority that is lower than the first priority;
	determining that a current temporal duty shift is transitioning from the first temporal duty shit to a second temporal duty shift;
	based on determining that the current temporal duty shift is transitioning from the first temporal duty shift to the second temporal duty shift, determine to synchronize (i) ; and
	in response to determining to synchronize (i) the first information and the first classification data stored in the first data store with the second data store and (ii) the second information and the second classification data stored in the first data store with the second data store and based on (i) classifying the first information as having the first priority and (ii) classifying the second information as having a second priority:
		synchronizing the first information and the first classification data stored in the first data store with the second data store using a first communication channel that consumes a first amount of computing resources; and
		after synchronizing the first information and the first classification data stored in the first data store with the second data store, synchronizing the second information and the second classification data stored in the first data store with the second data store using a second communication channel that consumes a second amount of computing resources that is less than the first amount of computing resources;
	wherein the first and second data stores are geographically dispersed across different world time zones.

17.	(Previously Presented) The one or more computer-readable storage media of Claim 16, the acts further comprising: 
	ranking the unsolved problems; and
	synchronizing the first information and the first classification data stored in the first data store with the second data store in an order reflecting the ranking, after a remaining amount of time in the first temporal duty shift crosses a first predetermined threshold. 


	determining that a first unsolved problem is likely to remain unsolved before an end of the first temporal duty shift; and 
	in response to the determination, synchronizing information relating to the first unsolved problem and classification data of the first unsolved problem stored in the first data store with the second data store associated with the second customer service team. 

19.	(Previously Presented) The one or more computer-readable storage media of Claim 16, 
	wherein the first communication channel has higher transmission rates than the second communication channel.

20. 	(Currently Amended) The one or more computer-readable storage media of Claim 16, the acts further comprising:
	determining that a first solved problem is likely to recur during the second temporal duty shift; and 
	in response to the determination, classifying information relating to the first solved problem as having the first priority.

REASONS FOR ALLOWANCE
The Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of computing systems to actually synchronize information based on resource consumption, as recited in 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FERRER; Julio. SYSTEM AND METHOD FOR PER-VIEWING AND PER-TIMEFRAME COMMERCE, .U.S. PGPub 20170249610 This invention relates to a method and system for one or more purchase, license, rental, distribution and consumption of one or more of one or more of media content and product merchandise via electronic devices. Particularly, the invention relates to a method and system for per-viewing one or more purchase, license, rental, distribution and consumption of one or more of one or more of media content and product merchandise via electronic devices..
Jilani; Abdul Khader. Ensemble Machine Learning Based Predicting Customer Tickets Escalation, U.S. Patent 10438212 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683